

116 HR 2002 : Taiwan Assurance Act of 2019
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS1st SessionH. R. 2002IN THE SENATE OF THE UNITED STATESMay 8, 2019Received; read twice and referred to the Committee on Foreign Relations
			AN ACTTo foster security in Taiwan, and for other purposes.
	
 1.Short titleThis Act may be cited as the Taiwan Assurance Act of 2019. 2.FindingsCongress makes the following findings:
 (1)April 10, 2019, marks the 40th anniversary of the Taiwan Relations Act of 1979 (Public Law 96–8). (2)Since 1949, the close relationship between the United States and Taiwan has benefitted both parties and the broader Indo-Pacific region.
 (3)The security of Taiwan and its democracy are key elements of continued peace and stability of the greater Indo-Pacific region, which is in the political, security, and economic interests of the United States.
 (4)The People’s Republic of China is currently engaged in a comprehensive military modernization campaign to enhance the power-projection capabilities of the People’s Liberation Army and its ability to conduct joint operations, which is shifting the military balance of power across the Taiwan Strait.
 (5)Taiwan and its diplomatic partners continue to face sustained pressure and coercion from the People’s Republic of China, which seeks to isolate Taiwan from the international community.
 (6)It is the policy of the United States to reinforce its commitments to Taiwan under the Taiwan Relations Act in a manner consistent with the Six Assurances and in accordance with the United States One China policy.
 (7)In the Taiwan Travel Act, which became law on March 16, 2018, Congress observed that the self-imposed restrictions that the United States maintains on high-level visits between the United States and Taiwan have resulted in insufficient high-level communication. 3.Sense of CongressIt is the sense of Congress that—
 (1)Taiwan is a vital part of the United States Free and Open Indo-Pacific Strategy; (2)the United States Government—
 (A)supports Taiwan’s continued pursuit of asymmetric capabilities and concepts; and (B)urges Taiwan to increase its defense spending in order to fully resource its defense strategy; and
 (3)the United States should conduct regular sales and transfers of defense articles to Taiwan in order to enhance its self-defense capabilities, particularly its efforts to develop and integrate asymmetric capabilities, including undersea warfare and air defense capabilities, into its military forces.
			4.Taiwan’s inclusion in international organizations
 (a)Sense of CongressIt is the sense of Congress that the People’s Republic of China’s attempts to dictate the terms of Taiwan’s participation in international organizations, has, in many cases, resulted in Taiwan’s exclusion from such organizations even when statehood is not a requirement, and that such exclusion—
 (1)is detrimental to global health, civilian air safety, and efforts to counter transnational crime; (2)negatively impacts the safety and security of citizens globally; and
 (3)negatively impacts the security of Taiwan and its democracy. (b)Statement of policyIt is the policy of the United States to advocate for Taiwan’s meaningful participation in the United Nations, the World Health Assembly, the International Civil Aviation Organization, the International Criminal Police Organization, and other international bodies, as appropriate, and to advocate for Taiwan’s membership in the Food and Agriculture Organization, the United Nations Educational, Scientific and Cultural Organization, and other international organizations for which statehood is not a requirement for membership.
			5.Review of Department of State Taiwan guidelines
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall conduct a review of the Department of State’s guidance that governs relations with Taiwan, including the periodic memorandum entitled Guidelines on Relations with Taiwan and related documents, and reissue such guidance to executive branch departments and agencies.
 (b)Sense of CongressIt is the sense of Congress that the Department of State’s guidance regarding relations with Taiwan—
 (1)should be crafted with the intent to deepen and expand United States-Taiwan relations, and be based on the value, merits, and importance of the United States-Taiwan relationship;
 (2)should be crafted giving due consideration to the fact that Taiwan is governed by a representative democratic government that is peacefully constituted through free and fair elections that reflect the will of the people of Taiwan, and that Taiwan is a free and open society that respects universal human rights and democratic values; and
 (3)should ensure that the conduct of relations with Taiwan reflects the longstanding, comprehensive, and values-based relationship the United States shares with Taiwan, and contribute to the peaceful resolution of cross-Strait issues.
 (c)Reporting requirementsNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall submit to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives a report that includes a description of—
 (1)the results of the review pursuant to subsection (a) of the Department of State’s guidance on relations with Taiwan, including a copy of the reissued Guidelines of Relations with Taiwan memorandum; and
 (2)the implementation of the Taiwan Travel Act (Public Law 115–135) and any changes to guidance on relations with Taiwan that are the result of such implementation.Passed the House of Representatives May 7, 2019.Cheryl L. Johnson,Clerk.